Title: From George Washington to Tobias Lear, 30 November 1786
From: Washington, George
To: Lear, Tobias

 

Mount Vernon Novr 30th 1786

Instructions for Mr Lear   
You will proceed to Pittsburgh by the following rout—Leesburgh, Keys’ Ferry, Bath, Old Town and Fort Cumberland. From the latter pursue the new road by the Turkey foot to Colo. John Stephenson (commonly called Stinson) wch is on the road to Pittsburgh.
When you are at Bath enquire the way to a piece of Land I have on the river about 14 Miles above the town on the way to Old Town and see if it is in the occupation of any one, and on what terms it is held. A Colo. Bruin in Bath, or a Mr McCraken near the Land will I expect be able to give you information on this head.
When you arrive at Colo. Stephenson’s you will deliver the letter which is addressed to him & receive what money he may be in circumstances or inclination to pay you on my acct.
At Pittsburgh I expect you will find General Butler to whom you have a letter and from whom it is probable you may receive an answer. If he is not there leave the letter for him in the care of his brother (who lives at that place) or some other.
Colo. Nevill lives at a place called Shirtees six miles below

Pittsburgh and I believe not much out of the road to my Land on Millers run (lately recovered) or to Colo. Cannons in the vicinity of it.
You will converse fully and freely with Colo. Nevill on the points touched on in my letter—hear his sentiments on them—and find out if you can how far and with what cordiallity he is disposed to serve me in providing Tenants and securing the Rents of the newly recovered Lands—You will be able to learn from him also whether Colo. Cannon is at home or at the Assembly in Philadelphia—probably Colo. Nevill will ride there with you in the former case, or to the land in the latter one—The condition the last is in you will examine and inform the residents thereon of the person I have named as my Agent—and though they have little right to expect favor from me, yet I have no inclination to distress them more than can be avoided.
As Colo. Canon lives near my land & is esteemed a worthy and respectable character it would be more convenient and perhaps better—every thing considered—that he should superintend my tenants than any other person—but if he declines it and Colo. Nevill discovers an inclination to serve me in this business he would be my next choice—and Major McCarmick the third—In case either of the first (in the order they are named) should incline to accept this trust there will be no necessity for you to deliver the letter to the latter in person if he should not fall in your way.
The name of the person accepting the trust must be inserted in the blank power herewith given you.
You will endeavor to discover from those to whom I have written as also from others what probably is the highest price that can be obtained for the two tracts I wish to dispose of—viz.—that on Millers run in Washington County containing about 3000 Acres—and that on Yohiogany (commonly called Washingtons bottom) in Fayette County of 1650 Acres giving the credits & receiving the payments in the manner mentioned in my letters—& if you should find that none are of opinion that the first will exceed 30/ pr Acre and the other 40/ both Pensyla Curry you may give it out that although I have not named the prices of these tracts in my letters yet you have good reason to believe and indeed to know that if these prices could be averaged (in case the Lands are sold in parcels) that I would be content

therewith and assurances might be given of my disposing of them on these terms.
After having finished the business which takes you to Washington County, return home by the way of my other Land in Fayette County the condition of which I wish you to examine over and above the Acct you will receive from Major Freeman  & then return in by Braddock Road at the Great Meadows lying on which I have a small tract which sometimes has and at other times has not a tenant (though no rent has ever yet been paid me for it) See in what state & Condition this tenement is in.
Your road from hence will cross the No. Branch of Potomack above Fort Cumberland and pass through Rumney and thence to Winchester where you will deliver my letter to Mr White and receive the money due from Genl Lees Estate to me if he inclines to pay it.
In this trip you will have an opportunity of satisfying yourself fully with respect to Colo. Hulls enquiries which I wish you to do—and also what the legal fees of my Lawyers are in the ejectments lately decided in my favor that I may know better what to add to them.
If Major Freeman can give any Acct of the suit (an ejectment I believe it is) brought by my Brother Colo. Jno. Washington in Fayette Court I should be glad if you would obtain it that I communicate the same to him. Wishing you good health and as pleasant a journey as can be expected from the Season I am your sincere friend

Go: Washington

